Citation Nr: 0821617	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  96-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had service in the U.S. Army National Guard, 
including a period of active service from December 1990 to 
October 1991.  He served in the Southwest Asia Theater during 
the Persian Gulf War (PGW) from February 11 to August 31, 
1991.  He also had a period of active duty training from 
approximately September 1968 to April 1969.

This matter originally came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

In November 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  After being 
remanded in April 2004, the Board denied the veteran's claim 
of entitlement to service connection for hypertension and for 
heart disease in April 2005.  That decision was appealed to 
the U.S. Court of Appeals for Veterans Claims (Court) and the 
Court issued an Order in June 2007.  The Order, based on 
Joint Motion between the parties, vacated that part of an 
April 2005 Board decision that denied entitlement to service 
connection for hypertension including as due to undiagnosed 
illness, and remanded the matter to the Board for additional 
action.  Another issue which had been denied in the April 
2005 decision, and appealed to the Court, was dismissed in 
the Order and is not before the Board.

Most recently, in September 2007, the Board remanded this 
matter to the RO to afford due process and for other 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as reflected in a March 2008 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Clear and unmistakable medical evidence shows that the 
veteran's hypertension was present prior to his entrance into 
active duty in December 1990 and that the pre-service 
hypertension did not undergo a permanent increase in severity 
during his brief period of active duty.


CONCLUSION OF LAW

Hypertension, was not incurred in or aggravated by military 
service, nor may service incurrence of hypertension be 
presumed, nor is it shown to be due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2003, May 2003, May 2004, October 2007 and 
January 2008, the RO informed the veteran of the requirements 
of VCAA.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation. "  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial, February 1998 RO decision by way 
of letters sent to the appellant in February 2003, May 2003, 
May 2004, October 2007 and January 2008 that fully addressed 
all notice elements.  The letters informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letters were not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in March 2008, 
after all notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

The veteran had prior active service from September 1968 to 
April 1969.  Service personnel records (including his DD Form 
214) indicate that he was activated from the National Guard 
in December 1990 and served in Southwest Asia from February 
to August 1991.  His military occupational special is listed 
as a military policeman.

The veteran maintains that he developed hypertension prior to 
his final period of active service that began in December 
1990.  The veteran's National Guard records, dated prior to 
his active duty, include an enlistment examination dated in 
August 1980, which shows blood pressure readings of 130/84, 
118/76 and 110/88.  A quadrennial examination performed in 
September 1984 noted a blood pressure reading of 128/70.  A 
September 1987 private emergency room report shows treatment 
for a right eye injury, at which time his blood pressure was 
140/100.  He was not taking any medications.  A November 1988 
quadrennial examination noted a blood pressure reading of 
124/96.  In March 1989, the veteran was evaluated for 
complaints of dizziness and headaches.  He expressed concerns 
about having high blood pressure, but had no symptoms at that 
time.  His blood pressure was 130/84.  The diagnosis was 
probable tension headaches and dizziness of unknown etiology.  
A diagnosis of hypertension was not given.

Service treatment records reflect that in May 1989, the 
veteran underwent medical screening for cardiovascular risk 
as part of the Army's Physical Fitness Training and Testing 
Program.  His blood pressure was 120/88.  It was noted that 
he taking Zestril, a drug used to control blood pressure.  

The record reflects that in the year prior to entering 
service, the veteran's blood pressure was recorded as 
follows:  130/100 (April 12, 1990); 132/100 (April 24, 1990); 
125/78 (May 3, 1990), 120/90 (July 30, 1990), and 135/90 
(December 6, 1990).

While none of these readings were taken by his private health 
care provider on three consecutive days, none the less, 2 of 
the 5 readings noted diastolic levels of 100.  While this is 
not a predominance of readings, it does, at least show a 
tendency towards hypertension.  The veteran was on various 
anti- hypertensive medications, including Zestril, Vasotec 
and Hydropres, to control his blood pressure.

The service medical records from the veteran's period of 
active duty from December 1990 to October 1991, do not 
include an enlistment examination.  However, in January 1991, 
shortly after his service entrance it was noted that he was 
on hypertension medication.  Subsequent records show blood 
pressure readings of 108/80 (March 20, 1991), 130/90 (April 
1, 1991), and 130/88 (April 5, 1991).  In May 1991, he was 
hospitalized for an episode of atypical chest pain.  At that 
time his blood pressure was 150/110.  Additional service 
treatment records include readings of 136/96 (June 5, 1991), 
104/70 ( June 10, 1991) and 121/73 (August 30, 1991).  During 
the June 5, 1991 examination the veteran's May 1991 
hospitalization was discussed, and it was noted that no 
cardiac dysfunction was found in May 1991; rather, it was 
determined that the chest pain was musculoskeletal or gastric 
in nature and treated with Indocin.   During a private 
hospital visit in September 1991 for treatment of 
gastrointestinal problems, the veteran's blood pressure was 
120/80 on admission, and 124/84, 136/90, and 132/96 as the 
day proceeded.  During service, the veteran was prescribed 
Vasotec for treatment of his blood pressure.

In December 1991 (two-months after service discharge from 
active duty), the veteran underwent VA examination.  The 
report includes a diagnosis of hypertension, and at that time 
the veteran gave a history of such problem in service.  
Clinical evaluation was essentially normal and blood pressure 
was 124/88.  In February 7, 1992, private medical records 
recorded blood pressure as 140/110, and 130/100.  On February 
14, 1992, blood pressure was 110/90 and 110/85.  Over a year 
later, on May 17, 2003, blood pressure was 140/110.  This was 
approximately 18 months after release from active duty.  On 
June 22, 1993, blood pressure was 128/78.

During VA examination in February 1994, clinical evaluation 
was normal.  Blood pressure was 148/104 and the hypertension 
was considered under fair control on medication.  On 
subsequent VA Gulf Registry examination in January 1995 the 
examiner noted that the veteran's hypertension started before 
the Persian Gulf and that he was probably started on 
medications in 1990.  The veteran's blood pressure was 
recorded as 182/104, 144/100, and 168/118.  Treatment records 
dated between 1996 and 1999 show the veteran was evaluated 
for hypertension with periodic adjustments or changes to his 
anti-hypertensive medications.  These records also show that 
he was occasionally noncompliant with his medications because 
of various side effects.

During a RO hearing in April 1998, the veteran's testimony 
was limited to issues other than hypertension.

A undated medical opinion from the veteran's private treating 
physician was received in May 1998.  The examiner opined that 
it was more than likely that the veteran's hypertension was 
aggravated beyond normal limits due to being in a war zone, 
work stress (long hours) or basic stress.

During VA examination in March 2002, the veteran reported 
that his hypertension began in the 1980s during his service 
with the National Guard and that he subsequently stopped his 
medication in 1995.  The examiner referred to the medial 
opinion from the veteran's treating physician which indicated 
that the hypertension was aggravated beyond the normal limits 
during active duty.  The VA examiner noted that although 
there were no factors shown to support the private medical 
provider's assertion, any stress would, of course aggravate 
hypertension, even if the hypertension was being treated 
adequately.  The examiner noted that the veteran's 
hypertension improved to the point that his medication was 
stopped.  The examiner concluded that it would be pure 
speculation on his part to say that the veteran's 
hypertension was more aggravated by his service in the Gulf 
War than it would be working as a realtor or performing any 
other stressful job since service.  The diagnosis was 
hypertension under fair control.

During a Central Office hearing November 2003, the veteran 
testified that he could not remember when his hypertension 
was diagnosed but that it was prior to 1990 and that he was 
first placed on medication in 1989.  He testified that he was 
told he had marginally high blood pressure prior to active 
duty but that afterwards the readings were considerably 
higher.  He stated that his blood pressure was monitored 
twice daily while on active duty, but he could not recall 
typical blood pressure readings.

Pursuant to the Board's September 2007 Remand, the veteran 
was afforded another VA examination in January 2008.  The 
examiner reviewed the claims folder.  The veteran reported 
that hypertension was discovered while he was stationed in 
Saudi Arabia.  The veteran reported taking the following 
medications: Terazos, Lisinopril, Effexor and Omeprazole.  On 
physical examination, blood pressure was 135/83 (sitting), 
131/86 (standing) and 137/88 (reclining).  The examiner 
commented that the veteran did not have an undiagnosed 
illness but rather hypertension, which is a diagnosed 
disorder.  The etiology of the disorder was unknown but could 
be due to a number of causes such as heredity.  The examiner 
also indicated that the veteran was being treated for 
hypertension prior to being activated for duty in Saudi 
Arabia.  There was no indication that his period of active 
service had anything to do with making his hypertension worse 
either by direct incurrence or aggravation.  The examiner 
referenced his earlier discussion in March 2002, wherein he 
stated that "any stress will, of course, aggravate 
Hypertension, even if the Hypertension is being treated 
adequately.  The Hypertension did get much better to the 
point that, in 1995, the medication was stopped.  [I]t would 
be pure speculation on my part to say that the Hypertension 
was more aggravated by being in the Gulf War than it would be 
by working as a Realtor or doing any other stressful job. . . 
."      

The claims file also contains more recent outpatient 
treatment records as well as other examination reports, 
essentially summarizing current symptomatology and treatment 
to include that for other disorders not pertinent to the 
present appeal and without offering any etiological 
association of hypertension to service or service connected 
disabilities.

Analysis

Undiagnosed Illness

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a) (2007).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from (or any combination 
of) an undiagnosed illness or medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms (Chronic fatigue syndrome, Fibromyalgia, or 
Irritable bowel syndrome).  The term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained."  Objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) signs or 
symptoms involving the skin, (3) Headache, (4) Muscle pain, 
(5) Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the upper or lower respiratory system, (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) Abnormal weight loss, 
and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

There is no medical evidence to support the appellant's 
contention that he has an undiagnosed hypertension disorder.  
As the veteran's hypertension disorder has been medically 
attributed to a diagnosed rather than undiagnosed illness, 
the Persian Gulf War presumption of service connection does 
not apply.  See 38 C.F.R. § 3.317(a)(1)(ii); VAOPGCPREC 8-98.

Considerations other than as Undiagnosed Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  

Service connection may presumed, for certain chronic 
diseases, such as hypertension, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre- 
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only at 
the time of separation but one that still exists currently--
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that the veteran served in the National 
Guard for over 20 years before being activated in December 
1990.  However, a manifestation of hypertension during that 
period cannot serve as a basis for service connection since 
it was not first shown during ACDUTRA.  

For purposes of VA compensation, regulations have been 
established to measure the severity of hypertension as it 
relates to the meeting the criteria for higher ratings.  

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who 
requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007)

In the present case, there is no dispute that the veteran's 
hypertension existed prior to his last period of active 
service.  Based on the fact that he was continuously 
medicated for the hypertension, under existing VA 
regulations, were he to have been in service at that time, 
his symptoms would have met the criteria for a 10 percent 
rating, but no higher.  During service, his blood pressure 
readings again did not include diastolic pressure readings 
predominantly 100 or more, or; systolic pressure readings 
predominantly 160; however, he remained on medication.  Thus, 
his symptoms would not meet the criteria for a rating greater 
than 10 percent.  It can be argued that, comparing his pre- 
and in-service blood pressure readings to the criteria used 
to measure impairment caused by hypertension, the preexisting 
hypertension did not undergo an increase in the underlying 
pathology during service, as in both instances, his symptoms 
were no greater than those necessary for a 10 percent rating. 

Post service, the same argument can be made: in the year 
following his separation from service, blood pressure 
readings again did not include diastolic pressure readings 
predominantly 100 or more, or; systolic pressure readings 
predominantly 160; however, he required medication to 
maintain control of the disease.  

The fact that the veteran exhibited symptoms in service, in 
and of itself, is not sufficient to show that the underlying 
condition, as contrasted to the symptoms, worsened when 
compared to the evidence dated prior to service.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

The Board recognizes that the veteran was hospitalized for 
atypical chest pain in May 1991 with blood pressure of 
150/110; but cardiovascular involvement was ruled out in 
favor of musculoskeletal/gastric pathology.  Moreover, as 
previously noted, the veteran's condition immediately 
following separation from service shows a blood pressure 
reading of 124/88 in December 1991.  This fact would tend to 
support the conclusion that the veteran's hypertension was 
essentially unaffected by service.  It also bears emphasis 
that the VA examiner who conducted the examinations in 2002 
and 2008 observed that the veteran's hypertension actually 
improved after service until 1995 when his medication was 
actually stopped.  Accordingly, "a lasting worsening of the 
condition" is not shown and aggravation, as that term is used 
for the purposes of establishing service connection, is also 
not shown.  See Routen and Verdon supra.

The Board has also considered the undated private medical 
opinion from the veteran's treating physician, purporting 
that hypertension was aggravated by the period of active duty 
in 1990.  However, in assigning less probative value to this 
examination, the Board notes that the opinion fails to 
account for the improvement in the veteran's hypertension 
until 1995 and is, therefore, not as thorough as the reports 
completed by VA.   

It is obvious that the VA examiner who conducted the March 
2002 and January 2008 examinations considered the entire 
medical record and in particular the opinion offered by a 
private treating physician in May 1998 because the VA 
examiner directly quoted the principal passage from that 
private physician's correspondence to the effect that it was 
more than likely that the veteran's hypertension was 
aggravated beyond normal limits due to being in a war zone, 
work stress (long hours) or basic stress.  The VA examiner 
concluded that the private medical opinion was mere 
speculation because, for all intents and purpose, any stress 
would aggravate the disorder.  Accordingly, the examiner was 
unable to support that the disorder was aggravated beyond the 
natural progress of the disease.  As noted above, the VA 
examiner also recognized that the disorder even improved 
after service until in 1995 medication was not even 
necessary.  From that, the Board additionally concludes that 
the evidence does not demonstrate that the hypertension 
manifestations during service were anything more than a 
temporary, as opposed to a permanent worsening of the 
disorder.  Since the disorder actually improved after 
service, a permanent worsening of the disorder in service is 
not demonstrated.  For the reasons stated above, entitlement 
to service connection for hypertension is not warranted.   

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his current symptoms and beliefs that his 
hypertension was aggravated in service.  However, it has not 
been indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusions in the service medical records. The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension and that the benefit-of- 
the-doubt rule does not apply. 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for hypertension is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


